PER CURIAM.
The evidence in this case, as we read the record, preponderates strongly against appellant. Nevertheless, we are satisfied that there was enough to require that the case go to the jury; under the well-established rule that if there is evidence upon which, when construed most favorably to the person upon whom the onus of proof is imposed, reasonable and fair-minded men, properly instructed as to the law, could find a verdict in his favor, then the question is not one of law but of fact to be settled by the jury.1
Reversed.

 Gunning v. Cooley, 281 U.S. 90, 95, 50 S.Ct. 231, 74 L.Ed. 720; Jackson v. Capital Transit Co., 69 App.D.C. 147, 99 F.2d 380, and cases there cited.